     Case 2:21-mj-30348-DUTY ECF No. 1, PageID.1 Filed 07/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff

v.                                             Case No. 21-30348
                                               Originating No. 1:21-cr-128


WILLIAM LEE ANTHONY,

                Defendant.
_____________________________________/

                           GOVERNMENT’S PETITION
                       FOR TRANSFER OF DEFENDANT TO
                    ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

WILLIAM LEE ANTHONY, to answer to charges pending in another federal

district, and states:

       1. On July 15, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Western District of

Michigan based on an Indictment. Defendant is charged in that district with

violation of 21 U.S.C. §846- Conspiracy to Distribute and Possess with Intent to

Distribute Controlled Substances; 18 U.S.C.§2118(b)- Conspiracy to Commit

Burglary involving Controlled Substances.
    Case 2:21-mj-30348-DUTY ECF No. 1, PageID.2 Filed 07/15/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                s/Michael C. Martin __________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                mmartin@usa.doj.gov
                                                (313) 226-9670



Dated: July 15, 2021
